NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                   Submitted February 22, 2012*
                                    Decided February 22, 2012

                                              Before

                             FRANK H. EASTERBROOK, Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

          
No. 11‐2796

RAYMOND J. NIELSEN, SR.,                            Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
        v.
                                                    No. 10 C 4647
MICHAEL J. ASTRUE,
Commissioner of Social Security,                    Joan Humphrey Lefkow,
    Defendant‐Appellee.                             Judge.



                                            O R D E R

       In 2009 an administrative law judge partially denied Raymond Nielsen’s application
for Social Security disability insurance benefits, finding him disabled as of 2007 but not
before that date. The Appeals Council denied Nielsen’s request for review, and on July 26,
2010 he filed an untimely federal complaint—untimely because he filed it 63 days after he
was presumed to have received the Appeals Council’s notice informing him that he could


        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 11‐2796                                                                                Page 2

seek judicial review of the ALJ’s decision by filing suit on July 23, 2010. Nielsen could not
rebut the presumption that he had received the Secretary’s notice within five days after the
date on the Appeals Council notice, so the district court granted summary judgment for the
Commissioner.

        Nielsen filed a notice of appeal, but his pro se appellate brief does not address the
district court’s dismissal of his suit as untimely and instead maintains that he was receiving
incorrect benefits payments. Although we construe pro se filings liberally, pro se appellants
must present arguments supported by citations to the record and legal authority. See FED. R.
APP. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). While Nielsen’s
brief includes the bare assertion that he “proved . . . that the strict enforcement of [the filing
deadline] does not apply,” he gives no reason why the district court should have excused
his late filing.

       Nielsen’s motion to demand payment is DENIED, and the appeal is DISMISSED.